CUNNINGHAM, J.
(Concurring Specially). — The appellee commenced this action to foreclose a mortgage made by Henry Levy, dated June 10,1912. The appellant Ives is made a party defendant to the action because he is alleged to “have-some interest or lien upon the said described property, but that such interest or lien, whatever it may be, if any, is subsequent and subordinate to the lien of the plaintiff as against the interest of the defendant Henry Levy of, in, and to the-above-described property.”
The defendant Ives, answering the complaint, says:
“This defendant admits that he claims to have an interest upon the property described in the said alleged mortgage;-, denies that such interest or lien is subsequent or subordinate to the alleged lien of the plaintiff; and alleges that this defendant is the owner of a mortgage upon the said premises, to secure a note for the sum of $30,000, and that said mortgage is prior to the alleged lien of the plaintiff, and that-the said note and mortgage have been sued upon, and that a judgment has been entered by this court in favor of the-plaintiff, decreeing a sale of the premises to secure the payment of the said judgment, and that said judgment and the mortgage upon which the same was entered are in all respects, prior to the alleged claim of the plaintiff.”
This pleading was duly verified and filed on March 15,. 1915, and remained, uncontroverted, so on file in the cause on-. December 13, 1915, when the cause was finally tried.
The defendant assumed by his answer the position of a. prior mortgagee or party having a prior lien, setting forth the nature of his said claim, and the plaintiff has not dis*561puted the validity of the alleged prior encumbrance. In mortgage foreclosure the presence of a prior mortgagee or party having a prior lien may be dispensed with when the validity of the prior encumbrance is not disputed. Ragan v. Walker, 14 How. 29, 14 L. Ed. 312.
The only purpose of the defendant Ives in the case was to litigate and determine all of his supposed claims subsequent and subordinate to the plaintiff’s asserted mortgage lien. The plaintiff’s purpose in making defendant Ives a party was not for the purpose of determining Ives’ prior and superior claims, to the end that plaintiff could redeem the property from such claims. When the defendant set forth his claims and alleged' under oath that such claims were prior and superior to plaintiff’s alleged claim, and the plaintiff did not dispute the validity of the claim set forth in such verified pleading, the court, was fully justified in treating the defendant’s answer as conclusive both of the nature of the asserted claim and as a confession that he made no claims to the property subsequent and subordinate to the asserted mortgage lien of the plaintiff. So considered, Ives’ further presence in the cause became unnecessary to the foreclosure. The court would have been fully justified in dispensing with this defendant and in proceeding' to dispose of the cause.
The situation remained unchanged on December 13, 1915, when the court tried the cause in the absence of defendant. Ives. The plaintiff offered his testimony and offered testimony tending to show that the county records of mortgages contain the record of a mortgage in which Ives appears as the sole mortgagee; that such mortgage describes the premises described in plaintiff’s mortgage; that the said mortgage of defendant Ives bears a date of execution and recording subsequent in point of time to plaintiff’s mortgage. Such being-the effect of all of the evidence relating to the matters affecting this appellant’s claims, the court rendered its judgment against Henry Levy, and ordered a foreclosure of plaintiff’s mortgage lien as prior to defendant’s mortgage lien.
At a subsequent date the defendant Ives moved the court to open the judgment as a judgment by default, and to permit the defendant to make defense thereto. He accompanied his. motion by an affidavit of merits, whereby he shows that his claim is founded upon an order of the court made in an estate: *562proceeding duly had, whereby the court having the matter legally before it created defendant’s lien at a time prior to the making of the plaintiff’s mortgage; thereby again offering to set forth a right prior and superior to plaintiff’s alleged right. The court denied the motion.
A prior mortgagee is not a necessary party in a suit by a junior mortgagee to foreclose, and in Woodworth v. Blair, 112 U. S. 8, 28 L. Ed. 615, 5 Sup. Ct. Rep. 6, the petition of the prior mortgagee to intervene was held properly dismissed without prejudice. In all essential respects the motion of the prior mortgagee to be let into the ease for the purpose of establishing the priority of his mortgage is the same in principle of law, with the motion to intervene. The court’s denial of the defendant’s motion is in effect the dismissal of an intervener’s petition, because in this case the purpose in opening the judgment to the defendant Ives is to permit him to -establish an alleged right in the premises superior in its nature to the rights of either the plaintiff mortgagee and the defendant mortgagor, under the mortgage the action was commenced to foreclose. Whether such matters may be introduced in an action rests in the sound legal discretion of the trial court, and the action taken will not be disturbed on appeal unless the record clearly discloses that such discretion has been abused.
If the trial court had granted the motion, and the defendant Ives had been allowed to assert the matters set forth in his affidavit of merits, and had established the facts there alleged to exist, the result would have been to change plaintiff’s action from a statutory action of foreclosure, to one for redemption from a prior mortgage lien and a foreclosure of such lien with the junior mortgage lien. Clearly the court did not abuse its discretion by refusing to open the judgment for the purposes urged by the defendant Ives.
The view I take of the matter is therefore that the plaintiff •declined to join issue with the defendant’s offer to litigate the question of priority of defendant’s claims over plaintiff’s mortgage, and the court treated the matter as one involving claims subsequent and subordinate to plaintiff’s mortgage and determined the validity of such class of claims only. As a •consequence I concur in the order affirming the judgment.